       Case 1:19-cr-00131-PAE Document 504 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                    19-CR-131-06 (PAE)
                      -v-
                                                                           ORDER
 CARL ANDREWS,

                                     Defendant.


PAUL A. ENGELMAYER, District Judge:

      The Clerk of Court is requested to strike the entry at Docket Number 502 in its entirety.


      SO ORDERED.


                                                         
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: October 2, 2020
       New York, New York
